


Exhibit 10.18

 

FIRST AMENDMENT TO MANAGEMENT AGREEMENT

 

This First Amendment to Management Agreement (this “Amendment”) is entered into
effective as of September 30, 2013 (the “Effective Date”) by and between Ares
Commercial Real Estate Corporation, a Maryland corporation (together with its
subsidiaries, the “Company”) and Ares Commercial Real Estate Management LLC, a
Delaware limited liability company (the “Manager”).

 

RECITALS

 

WHEREAS, the Company and the Manager entered into the Management Agreement (the
“Management Agreement”) dated as of April 25, 2012; and

 

WHEREAS, the Company and the Manager desire to amend the Management Agreement in
certain respects as more fully set forth below.

 

AGREEMENT

 

NOW, THEREFORE, for and consideration of Ten Dollars ($10.00) and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and the Manager agree as follows:

 

1.              All capitalized terms not defined in this Amendment shall have
the meanings assigned to them in the Management Agreement.

 

2.              Section 7 of the Management Agreement is hereby amended by
adding the following subsection to the end of the Section:

 

(f)                                   Notwithstanding anything contained in this
Agreement to the contrary, the Company and the Manager agree that with respect
to Restricted Costs (as hereinafter defined), the Manager will not be entitled
to seek reimbursement for Restricted Costs in excess of $1,000,000.00 per
quarter for each of the quarterly periods ending on September 30, 2013,
December 31, 2013, March 31, 2014 and June 30, 2014.  For purposes of this
Section 7(f), the term “Restricted Costs” means the costs and expenses described
in Sections 7(a)(xv) and 7(b) herein incurred in the ordinary course of the
Company’s origination business and excludes any costs and expenses that are
incurred in connection with transactions outside the Company’s ordinary course
of business, including without limitation, transactions for the acquisition of a
portfolio of investments or for the acquisition of another company or its assets
and business.

 

3.              This Amendment and the rights and obligations of the parties
under this Amendment shall be governed by shall be governed by, and construed
and interpreted in accordance with, the law of the State of New York.

 

4.              Except as expressly modified by this Amendment, the Management
Agreement shall continue to be and remain in full force and effect in accordance
with its terms.  Any future reference to the Management Agreement shall be
deemed to be a reference to the Management Agreement as modified by this
Amendment.

 

5.              This Amendment may be executed by the parties to this Amendment
on any number of separate counterparts (including by facsimile), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.

 

[Signature Page Follows]

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has executed this Amendment as of
the Effective Date.

 

 

 

COMPANY:

 

 

 

ARES COMMERCIAL REAL ESTATE CORPORATION

 

 

 

 

 

By:

/s/ Timothy B. Smith

 

Name:

Timothy B. Smith

 

Title:

Vice President

 

 

 

 

 

MANAGER:

 

 

 

ARES COMMERCIAL REAL ESTATE MANAGEMENT LLC

 

 

 

 

 

By:

/s/ Michael D. Weiner

 

Name:

Michael D. Weiner

 

Title:

Authorized Signatory

 

2

--------------------------------------------------------------------------------
